Title: To Thomas Jefferson from William Lewis, 11 March 1781
From: Lewis, William
To: Jefferson, Thomas



Sir
Renown of[f] osbornes. March. 11th. 1781

Capt. Marsenburg [Massenberg] came here last evening and Informs Me that all the Vesels below have taken the advantage of Hampton roads being clear and have gone out.
I am sorry that no step has been taken below to stop those Vessels, as they would have certainly been servicable and I think that no one Individual ought to take the benefit of an opening Espetialy those belonging to the State and my Vessle being Duch [Dutch] property my owners may think Very hard of me by saying that I had the same opportunity to get out as other Vessels. Your Excellency will not think from this that I shall be backward in putting any orders in force that you have been pleased to honour me with and shall Wate At hoods for your further orders. The delay of the Artilery above has keept me here but shall go to day as fair as turkey Island till they all come down.
I am Sir your Most Obedt

William Lewis

